GLADNEY, Judge.
This is a companion suit to Harvey v. Great American Indemnity Company, La. App., 110 So.2d 595. The two cases were consolidated for purposes of trial foras-much as they involve the same automobile accident and the same defendants. All factual and legal issues pertinent to this case are discussed in Harvey v. Great American Indemnity Company, supra, and our findings therein are equally applicable to the instant case.
For the reasons therein assigned, it is ordered, adjudged and decreed the judgment from which appealed in favor of Elmer White, and his wife, Dorothy White, against L. M. Winford and his liability insurer, the Travelers Insurance Company, be and the same is hereby annulled, reversed and set aside, and it is now ordered there be judgment in favor of L. M. Winford and Travelers Insurance Company, rejecting the demands of plaintiffs at their costs.
It is further ordered, adjudged and decreed the judgment in favor of Dorothy White and against the defendants, other than L. M. Winford and the Travelers Insurance Company, be and the same is hereby amended by reducing the award in favor of Dorothy White from $4,000 to $2,500. The cost of this appeal is equally divided between plaintiffs and defendants, other than L. M. Winford and Travelers Insurance Company. As so amended the judgment is affirmed in all other respects.
HARDY, J., dissents from that portion of the decree reducing the award in favor of plaintiff, Dorothy White.